DETAILED ACTION
Claims 2, 4, 6-11, and 17-20 are amended. Claims 12-16 are cancelled. Claims 21-25 are new. Claims 1-11 and 17-25 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Amendments to Fig. 4 are fully considered and are satisfactory to overcome the objections directed to the drawings in the previous Office Action.
Amendments to claims 2, 4, 6-11, and 18-20 are fully considered and are satisfactory to overcome the objections directed to the claims in the previous Office Action.
Amendments to claims 2 and 18 are fully considered and are satisfactory to overcome the corresponding rejections under 35 U.S.C. §112(b) presented in the previous Office Action.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Na Xu (Reg. No. 64,369) on 09/20/2021.
	IN THE CLAIMS:
Claims 8-10, 17, and 19 are amended as follows:

8. (Currently Amended) The method of claim 1, further comprising, after the providing the plurality of first power attribute files in the host operating system and the plurality of second power attribute files in the guest operating system: 
generating, upon detecting a change in any of the plurality of first power attribute files in the host operating system, a second pack name code and [[an]] a second attribute name code that correspond respectively to a second power pack name and a second power attribute name in the any of the plurality of first power attribute files, and sending the second pack name code and the second attribute name code to the guest operating system; and 
reporting, in the guest operating system, the second pack name code and the second attribute name code to a user space of the guest operating system.

9. (Currently Amended) The method of claim 8, wherein the generating, upon detecting the change in any of the plurality of first power attribute files in the host operating system, the second pack name code and the second attribute name code that correspond respectively to the second power pack name and the second power attribute name in the any of the plurality of first power attribute files, and sending the second pack name code and the second attribute name code to the guest operating system is by means of a power management module back end.

10. (Currently Amended) The method of claim 8, wherein the reporting, in the guest operating system, the second pack name code and the second attribute name code to the user space of the guest operating system to thereby notify that the any of the plurality of first power attribute files changes is by means of a power management module driver.


one or more processors; and 
a memory, communicatively connected with the one or more processors through a communication bus, the memory storing instructions; 
wherein: 
the instructions in the memory that, when executed by the one or more processors, are configured to perform each step of a method for managing power supply in the electronic apparatus comprising a host operating system and a guest operating system, the method comprising: 
providing a plurality of first power attribute files in the host operating system and a plurality of second power attribute files in the guest operating system, wherein each of the plurality of first power attribute files comprises a power pack name and a power attribute name, and each of the plurality of second power attribute files corresponds to a pack name code and an attribute name code that correspond respectively to a power pack name and a power attribute name in each of the plurality of first power attribute files; 
decoding, when the guest operating system calls any of the plurality of second power attribute files, a pack name code and an attribute name code corresponding to the any of the plurality of second power attribute files to thereby obtain a called power pack name and a called power attribute name, and sending the called power pack name and the called power attribute name to the host operating system; and 
providing, in the host operating system upon receiving the called power pack name and the called power attribute name, a first power attribute file corresponding to the called power pack name and the called power attribute name to the guest operating system.


generating, upon detecting a change in any of the plurality of first power attribute files in the host operating system, a second pack name code and [[an]] a second attribute name code that correspond respectively to a second power pack name and a second power attribute name in the any of the plurality of first power attribute files, and sending the second pack name code and the second attribute name code to the guest operating system; and 
reporting, in the guest operating system, the second pack name code and the second attribute name code to a user space of the guest operating system.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
“means of a power management module back end” in claim 5,
“means of a power management module driver” in claim 7,
“means of a power management module back end” in claim 9,
“means of a power management module driver” in claim 10, 
“means of a power management module back end” in claim 23, and
“means of a power management module driver” in claim 25.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Allowable Subject Matter
Claims 1-11 and 17-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Iwata (US 2013/0332751 A1) discloses matching power source information provided with a guest OS of a virtual machine (i.e. second power attribute files in a guest OS) to power source information provided with a host OS (i.e. first power attribute files in a host OS) and updating the power source information for a virtual machine when the virtual machine on a virtual host computer migrates to another virtual host computer (see e.g. paragraphs 56, 59, 60; Fig. 1A-B). However, Iwata does not explicitly disclose decoding, when the guest OS of a virtual machine calls a power source information, a pack name code and an attribute name code to obtain a called power pack name and a called power attribute name, and/or sending the called power pack name and the called power attribute name to the host OS.
Banerjee et al. (US 10,108,251 B2; hereinafter Banerjee) discloses battery virtualization via a battery virtualization module 530 that virtualizes a physical battery into multiple dedicated virtual batteries 535-550 one for each type of application or application classes (see e.g. column 4, lines 44-67; Fig. 5). However, Banerjee does not explicitly disclose decoding, when the guest OS calls its associated virtual battery, a pack name code and an attribute name code to obtain a called power pack name and a called power attribute name, and/or sending the called power pack name and the called power attribute name to the host OS.
Iwamitsu (US 8,650,358 B2) discloses migrating virtual volume (VVOL) to a RAID group (RG) by matching the VVOL’s power saving attribute to a corresponding RG’s power saving attribute (see e.g. column 8, lines 50-65). However, Iwamitsu does not explicitly disclose decoding, when the VVOL utilizes its power saving attribute, a pack name code and an attribute 
Therefore, in view of the limitations “decoding, when the guest operating system calls any of the plurality of second power attribute files, a pack name code and an attribute name code corresponding to the any of the plurality of second power attribute files to thereby obtain a called power pack name and a called power attribute name, and sending the called power pack name and the called power attribute name to the host operating system” recited in claim 1, the similar limitations recited in claim 17, and the other limitations recited therewith, claims 1 and 17, in their entirety, present subject matter that is novel and non-obvious over the prior art.
Consequently, claims 1 and 17 are allowed. Claims 2-11 and 18-25 are also allowed due to their dependency on allowable independent claims 1 and 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umut Onat whose telephone number is (571)270-1735.  The examiner can normally be reached on M-Th 9:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/UMUT ONAT/Primary Examiner, Art Unit 2194